EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
On 09 February 2022, a proposed amendment in condition for allowance was explained in a voice message for Joseph Su, Applicants’ representative, in a telephone interview. Authorization for this examiner’s amendment was given in an email from Mr. Su on 11 February 2022.

The application has been amended as follows: 
        Claims 1, 9 and 14 have been amended, see Appendix.
        Note:  For those claims that are neither amended nor canceled as indicated in this Examiner’s Amendment, see the amendment filed by Applicants on 17 December 2021.




DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 December 2021 has been entered.
This Office Action details reasons for allowance. Claim(s) 2-4, 7, 10, 15, 16 and 19 have been canceled. Claim(s) 1, 9 and 14 have been amended. Claim(s) 1, 8, 9, 13 and 14 are in condition for allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Applicant’s amendment, filed 17 December 2021, with respect to the rejection of claims 1-4, 7-10, 13-16 and 19 under 35 U.S.C. § 103 as being unpatentable over Chen et al., Subramanian et al., Zhao et al. and Nair et al., has been fully considered and is persuasive because the claims have been amended to recite “wherein the step of administering the composition comprises administering to the patient having type 2 diabetes the neoandrographolide at a dose equivalent to 0.5 mg/kg in mice”. 
As noted by Applicant a mouse-equivalent dose of 0.5 mg/kg as claimed is 10 times lower than the amount suggested by Chen et al. 
One having ordinary skill in the art would not have had a reasonable expectation of success in lowering blood glucose levels in a patient with type 2 diabetes by administering the neoandrographolide at a dose 10 times less than suggested by the prior art of record. 
The rejection is hereby withdrawn.

Conclusion
Accordingly, the Examiner' s amendment is sufficient to place the application in condition for allowance
Claims 1, 8, 9, 13 and 14 (renumbered 1-5) currently amended are sufficient to place the application in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623